Mr. Justice Burnett
delivered the following dissenting opinion.
It is conceded in this case that the petition for the local option election in question here was signed in controlling numbers by persons who were registered as voters only under the so-called registration law of 1913, which- this court declared unconstitutional and void in City of Portland v. Coffey, 67 Or. 507 (135 Pac. 358), decided November 25, 1913. In other words, if the question of whether the signers of the petition were “registered voters” within the meaning of the local option law is to be determined by any other statute than the enactment of 1913, then there wére not enough signers to give the County Court jurisdiction to order a local option election.
It is hornbook law “that courts of limited jurisdiction and courts of general jurisdiction, when exercising a special limited power conferred by statute, must show affirmatively that jurisdiction has been acquired.” This rule was declared in Johns v. Marion County, 4 Or. 46, and has been reiterated in a long line of decisions since. This language there used is peculiarly applicable to this case: “Under the statute, the court has no power over the subject until a petition of the prescribed character * * is presented, and it is necessary that the record should show affirmatively that jurisdiction has been thus acquired, or the proceeding cannot be sustained”: State, v. Officer, 4 Or. 180; State v. Myers, 20 Or. 442 (26 Pac. 307); Bitting v. Douglas County, 24 Or. 409 (33 Pac. 981); Cameron v. Wasco County, 27 Or. 318 (41 Pac. 160); Grady v. *114Dundon, 30 Or. 333 (47 Pac. 915); Sime v. Spencer, 30 Or. 340 (47 Pac. 919); Mulkey v. Day, 49 Or. 312 (89 Pac. 957); Dean v. Washington Nav. Co., 59 Or. 91 (115 Pac. 284). More especially is this true when proceedings under the statute, as in this instance, may he commenced and carried as far as making the order for the election without any previous notice or giving any opportunity to contest the validity of the petition.
By the provisions of the local option law the authority of the County Court to submit to the electors the question of prohibition of the sale of intoxicating liquors is made to depend upon filing with the county clerk “a petition therefor signed by not less than 10 per cent of the registered voters” in the territory involved. Such an instrument so signed is therefore a jurisdictional necessity, without which the county court cannot lawfully order an election. It is a restriction which the people themselves have imposed upon that tribunal; for the local option law was enacted by the initiative process. So far as signing the petition is concerned, it is not an exercise of the electoral franchise, and the constitutional right to vote is not involved. It is taught in Roesch v. Henry, 54 Or. 230 (103 Pac. 439), that, as signing such a petition is not an exercise of the electoral franchise, it is not in derogation of the Constitution to require all such petitioners to be registered voters. There the opinion cites the section of the statute requiring a petition of 10 per cent of the registered voters, and the other section directing the county clerk to compare the signatures on the petition with their signatures on the registration books of the election then pending, or, if none is pending, then with the signatures on the registration books and blanks on file in his office for the preceding general election. The court, speaking by Mr. Chief Justice Moore, then says: ‘1 Construing these clauses in pari materia, it is manifest that no qualified *115elector or legal voter is a competent petitioner for a local option election unless his signature appears on the registration books of the election then pending; or, if no election be pending, then his signature must appear on the registration books and blanks of the preceding general election. The privilege of signing a petition to initiate a local option election is not a right of franchise in which all electors enumerated in the organic law (Section 2, Article II, Const.) can participate.” No voter has an inalienable constitutional, right to sign a local option petition; for that privilege is conferred by a mere statute which may be amended or abrogated at any time by the legislative power. The people themselves having declared that signers of such petitions must be “registered voters,” it is not for the courts, the creatures of the people, to say that the word “registered” may be eliminated from the statute to suit the occasion or under the circumstances.
Where, then, are we to turn for a definition of the term “registered voters”? Manifestly, not to the registration law of 1913, for this court, in the case of City of Portland v. Coffey, 67 Or. 507 (135 Pac. 358), has solemnly decided that law to be unconstitutional, not only as to its affirmative provisions, but also as to its repealing clauses. Six judges of the court, sitting in banc, have declared without a dissenting opinion that, in enacting that statute of registration, the legislative assembly violated the fundamental law of the state ordained by the people themselves. If that statute is void as thus determined, no lawful procedure can be founded on its provisions. If it is unconstitutional at all, it is unconstitutional for all persons and for all purposes. It is void for both saloon-keepers and prohibitionists, for both alike are protected or restrained by the Constitution. If the 1913 registration law is powerless to affect a city election in Port*116land, as decided in the Coffey case, it cannot affect a local option petition in Hillsboro, nor make its signers “registered voters.”
We cannot properly speculate what the County Court would have done if a petition had been presented to it signed only by voters registered under the former statute. If that were a question before the court, we ought not to presume that tribunal to be ignorant of the law, but rather that it would be as loyal to the Constitution as we are. Neither is it within our province to disturb the settled principles of the law about jurisdiction, in an effort to allay the disappointment possibly experienced by some of the electorate over the error of the legislature in passing an unconstitutional enactment. The situation thus arising can be remedied rightly only by legislative action vfhich lies beyond our authority.
The validity of the state election in November, 1913, is not here involved; for it was held under a general law authorizing it, and this court upheld that statute by unanimous decision of the case of Equi v. Olcott, 66 Or. 213 (133 Pac. 775). The right to vote is another question to be determined according to the Constitution, irrespective of any conflicting statute.
The question to be settled is whether the petition, that which alone gives a County Court jurisdiction to order a local option election, was signed by a sufficient number of “registered voters” as distinguished from “legal voters.” In point of law, there was no registration list made up in 1913 for any election then pending. Under the plain provisions of the local option law as interpreted in Roesch v. Henry, 54 Or. 230 (103 Pac. 439), the only standard by which it could be determined that the petitioners were “registered voters” was the registration books of the last preceding general election held in November, 1912, with which the signatures must be compared. Tested thus, the peti*117tion was confessedly not sufficient to give the County Court jurisdiction to order the local option election in question. It is settled by the decisions of this court that one in the situation of the plaintiff, as disclosed by the complaint, may attack the order of the County Court directly without waiting to be prosecuted criminally for violation of the law: Sandys v. William, 46 Or. 327 (80 Pac. 642); Marsden v. Harlocker, 48 Or. 90 (85 Pac. 328, 120 Am. St. Rep. 786); Renshaw v. Lane County Court, 49 Or. 526 (89 Pac. 147); Hall v. Dunn, 52 Or. 475 (97 Pac. 811, 25 L. R. A. (N. S.) 193). Hence the plaintiffs are entitled to urge the objection to the jurisdiction of the County Court in the method adopted in this suit.
It follows, therefore, on the stare decisis postulate of the registration law of 1913 being unconstitutional, that the local option petition in question was not sufficient to give the County Court jurisdiction, because it was not signed by the requisite number of registered voters. Being without jurisdiction, the order of the County Court was void, and the election in pursuance thereof was of no effect. The plaintiffs are entitled to a decree according to the prayer of their complaint.
For these reasons, I dissent from the conclusion reached by the majority.